Title: Mary Smith Gray Otis to Abigail Adams, 11 April 1799
From: Otis, Mary Smith Gray
To: Adams, Abigail


          
            
              Dear Mrs Adams
              Philadelphia April 11th. 99
            
            It was with much pleasure I yesterday received yours of 1st instant, as it was an assurence of your better health, I hope the return of Spring will bring to you renewed health & strength, but it is needful for your friends to caution you, as you partake too much of the spirit of Martha & are apt to be too careful & encumbared about many things. The Presidents being at home, will bring more company to your house, & of course you will exert yourself too much I fear: I congratulate you on his return & doubt not he enjoys more peace & tranquility of mind than he has for some months past, he must have suffered much, having left you in so weak a state. The illnatured ones are not willing to allow that even a sick wife should have carried him of so suddenly from this city.
            In answer to your request, I can only say, nothing would give Mr Otis & myself more pleasure, than rendering you or Mr Adams any

gratification in our power, but, as we never contemplated staying in town after the warm weather, we have made arrangments for leaving the city early in the season. Even if no new alarm takes place, keeping ourselves ready to move off at short warning: under these circumstances we shall be happy in Mr Adams company so long as we tarry in town. Tho there is no present appearence of pestilence the season is so cold, yet the fears & apprehensions of every one, are so alive, lest when the hot weather setts in, the same calamity should return, that I suppose their is not a family who have it in their power to secure a retreat, but what have done it.— I think it would be most adviseable for Mr A— to get lodgings, somewhere out of town, & come in every day if his business required it.— It is probable we shall move eastward but have not determined where to fix our quarters.
            The public movements you have better information of than I can give, but an extraordinary thing took place the last night, nothing less, than Miss Binghams elopement with Count Tilly, exprese’s are sent in all directions after them, I have not herd any perticulars of this extraordinary affair. The french seem determined to introduce all their fashions amongst us.—
            Mr Otis joins in respects to you & the President. Harriet & Mary thank you, for your kind remembranc of them, with love to Louisa from / Your Affect Friend
            
              M Otis
            
          
          
            Miss B— was found this [morng] with the Count, at Mrs Jones the [. . . .] the corner of 7 Street they say, they were marrie[d by Mr Jon]es
          
        